DETAILED ACTION
1.	This communication is in response to application 17/115,282 filed on 12/8/2020. The preliminary amendment filed on 12/8/2020 has been entered. Claims 1-5 and 11-15 have been cancelled. Claims 6, 10, 16 and 20 have been amended and claims 21-25 have been added.  After a thorough search and examination of the present application and in light of the prior art made of record, claims 6-10 and 16-25 (renumbered as 1-15) are allowed.



Reasons for allowance
2.	With respect to claim 6 the prior art does not teach or fairly suggest determining a viewport change; sending an updated visible data object area to a server, wherein the updated visible area is based on the viewport change; receiving, from the server, a snapshot of data from the data object corresponding to the updated visible area, the snapshot comprising one or more update notifications generated by the server processing updates through an propagation graph (UPG) of nodes, the nodes representing data object dependencies, the nodes including a handle as a child of the data object in the UPG of nodes, the handle linking the data object at the server to the client, the server processing updates through the UPG including transmitting received change notifications to any nodes corresponding to data objects affected by the received change notifications, wherein one or more of the nodes, in turn, send change notifications to one or more downstream data sources, the one or more downstream data sources including the handle linking the data object at the server to the client such that the one or more nodes sending change notifications includes sending from the server, one or more of the change notifications to the client to update the viewpoint specific to the client, updating, at the client, an in-memory data object based on the received snapshot and causing an updated view to be displayed based on the updated in-memory data object.

	As for claim 16 the prior art does not teach or fairly suggest determining a viewport change; sending an updated visible data object area to a server, wherein the updated visible area is based on the viewport change; receiving, from the server, a snapshot of data from the data object corresponding to the updated visible area, the snapshot being generated by the server processing updates through an propagation graph (UPG) of nodes, the nodes representing data object dependencies, the nodes including a handle as a child of the data object in the UPG of nodes, the handle linking the data object at the server to the client, the server processing updates through the UPG including transmitting received change notifications to any nodes corresponding to data objects affected by the received change notifications, wherein one or more of the nodes, in turn, send change notifications to one or more downstream data sources, the one or more downstream data sources including the handle linking the data object at the server to the client such that the one or more nodes sending change notifications includes sending from the server, one or more of the change notifications to the client updating, at the client, an in-memory data object based on the received snapshot and causing an updated view to be displayed based on the updated in-memory data object.




	With respect to claim 21 the prior art does not teach or fairly suggest determining a viewport change; sending an updated visible data object area to a server, wherein the updated visible area is based on the viewport change; receiving, from the server, a snapshot of data from the data object corresponding to the updated visible area; updating an in-memory data object based on the received snapshot; and causing an updated view to be displayed based on the updated in- memory data object.

Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELIYAH STONE HARPER whose telephone number is (571)272-0759.  The examiner can normally be reached on Monday-Friday 10:00 am - 6:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Featherstone can be reached on (571)270-3750.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Eliyah S. Harper/Primary Examiner, Art Unit 2166                                                                                                                                                                                                        September 9, 2022